 1   Carl Warring
     Assistant Attorney General
 2   1116 West Riverside Avenue, Suite 100
     Spokane, WA 99201-1106
 3   (509) 456-3123

 4
                                                    Honorable Rosanna M. Peterson
 5
                       UNITED STATES DISTRICT COURT
 6                    EASTERN DISTRICT OF WASHINGTON

 7     R.W., individually and on behalf                NO. 4:18-05089-RMP
       of his marital community,
 8                                                     DEFENDANTS’ MOTION
                               Plaintiff,              AND MEMORANDUM FOR
 9                                                     SUMMARY JUDGMENT
       v.
10
       COLUMBIA BASIN COLLEGE,                         August 29, 2019
11     a public institution of higher                  10:00 a.m.
       education, RALPH REAGAN, in                     Spokane, WA
12     his official and individual
       capacities, LEE THORNTON, in
13     his official and individual
       capacities,
14
15                           Defendants.
16                                    I.    MOTION
17          During the 2017 Winter Quarter of R.W.’s nursing program at Columbia

18   Basin College, R.W. experienced homicidal ideation.          Specifically, he had

19   thoughts of killing three of his instructors at the College. His ideation included

20   killing them by setting their offices on fire and by attacking them from behind

21   with a saw. Crisis response evaluated R.W. at his primary care physician’s office.

22   After the evaluation, the crisis response provider initiated a duty to warn protocol

      DEFENDANTS’ MOTION AND                       1            ATTORNEY GENERAL OF WASHINGTON
                                                                             Torts Division
      MEMORANDUM FOR                                                 1116 West Riverside, Suite 100

      SUMMARY JUDGMENT                                                 Spokane, WA 99201-1106
                                                                            (509) 456-3123
 1   to ensure the College and instructors were warned of R.W.’s homicidal
 2   disclosures. In response, the College issued an interim trespass notice to R.W.,

 3   temporarily precluding his return to campus until the College had an opportunity

 4   to further investigate and consider the situation. Ultimately, the College decided

 5   R.W. could return to the nursing program, if R.W. agreed to specific conditions

 6   that would allow the College to monitor if R.W. was slipping back into his

 7   homicidal thinking. Because these facts are undisputed, none of R.W.’s civil

 8   rights or disability discrimination claims can survive summary judgment.

 9   Therefore, the Defendants Columbia Basin College, Ralph Reagan and Lee

10   Thornton move the Court for a Fed. R. Civ. P. 56 summary dismissal of R.W.’s

11   claims in their entirety.

12                                    II.    FACTS
13   A.    Procedural Facts
14         On May 25, 2018 R.W. filed a Complaint For Damages. See ECF No. 1.

15   The Complaint pleads five causes of action: (1) a 42 U.S.C. § 1983 First

16   Amendment claim; (2) a 42 U.S.C. § 1983 Fourteenth Amendment Equal

17   Protection claim; (3) a 42 U.S.C. § 12132 Disability Discrimination claim; (4) a

18   29 U.S.C. § 794 Disability Discrimination claim; and (5) a RCW 49.60 Disability

19   Discrimination claim. ECF No. 1 at 7:1-9:11. The Complaint names Columbia

20   Basin College, Ralph Reagan and Lee Thornton as the defendants. ECF No. 1 at

21   2:4-14. The Defendants jointly filed the Defendants’ Answer To Plaintiff’s

22

      DEFENDANTS’ MOTION AND                      2            ATTORNEY GENERAL OF WASHINGTON
                                                                            Torts Division
      MEMORANDUM FOR                                                1116 West Riverside, Suite 100

      SUMMARY JUDGMENT                                                Spokane, WA 99201-1106
                                                                           (509) 456-3123
 1   Complaint For Damages And Jury Demand on August 1, 2018. ECF No. 12 at
 2   1. In relevant part, the Answer pleaded both Eleventh Amendment Immunity and

 3   Qualified Immunity as affirmative defenses. ECF No. 12 at 8:6-11.

 4   B.    Substantive Facts
 5         R.W.’s 2017 Return To The College’s Nursing Program

 6         In January 2017 R.W. re-entered the nursing program at Columbia Basin

 7   College. R.W. Dep. at 54:20-55:24. 1 He had previously withdrawn from the
 8   program in 2016 due to a back condition. R.W. Dep. at 54:20-55:24. Upon his

 9   return to the program in 2017, R.W. experienced difficulty consistently meeting

10   the demands of the program. Cooke Dep. at 58:24-59:23, 60:23-61:11, 62:6-

11   64:2.2 In February 2017, he received an academic progress alert after he fell

12   behind in assignments. R.W. Dep. at 57:22-59:17, 67:15-68:20, Ex. 5. By mid-

13   term, R.W. was below the minimum points required to successfully complete at

14   least one of his courses. R.W. Dep. at Ex. 4, 6-7. In March, Valerie Tucker, a

15   faculty member in the nursing program, scheduled time to meet with R.W. on

16   March 7th to review continuing faculty concerns about his academic

17   performance. Cooke Dep. at 63:14-64:16, 84:4-86:5, Ex. 8; Warring Dec. at Ex.

18
19         1
               Excerpts of the transcript of the R.W. deposition is Exhibit 2 to the

20   Declaration of Carl P. Warring filed contemporaneously with this motion.

21         2
               Excerpts of the transcript of the Valerie Cooke deposition is Exhibit 3 to

22   the Declaration of Carl P. Warring filed contemporaneously with this motion.

      DEFENDANTS’ MOTION AND                        3            ATTORNEY GENERAL OF WASHINGTON
                                                                              Torts Division
      MEMORANDUM FOR                                                  1116 West Riverside, Suite 100

      SUMMARY JUDGMENT                                                  Spokane, WA 99201-1106
                                                                             (509) 456-3123
 1   7. R.W. participated in scheduling of the meeting, but he ultimately could not
 2   attend. Cooke Dep. at 64:5-8; Warring Dec. at Ex. 7. On March 6, 2017, the day

 3   before the scheduled meeting, R.W. was admitted to Lourdes Medical Center

 4   Transitions facility for evaluation and treatment of a mental health crisis. ECF

 5   No. 1 at 3:16-4:4.

 6         R.W.’s March 2017 Disclosure Of Homicidal Ideation & Treatment

 7         On March 6, 2017 R.W. reported to his primary care provider that he had
 8   been having a lot of anger issues lately. Cabasug Dep. at Ex. 3 (March 6, 2017

 9   Progress Note).3 He also reported that he had thoughts of hurting others with a

10   plan for about a week. Cabasug Dep. at Ex. 3 (March 6, 2017 Progress Note).
11   R.W. himself agrees that the thoughts and imagery of the ideation he had haunted,

12   scared and disturbed him. R.W. Dep at 72:13-17, 77:16-78:13. In response to

13   R.W.’s disclosure, Dr. Cabasug contacted crisis response to evaluate R.W.

14   Cabasug Dep. at Ex. 3 (March 6, 2017 Progress Note). To this date, Dr. Cabasug

15   continues to believe that it was medically appropriate to have crisis response

16   evaluate R.W. Cabasug Dep. at 28:8-29:14.

17
18
19

20         3
               Excerpts of the transcript of the Dr. Michael Cabasug deposition is

21   Exhibit 6 to the Declaration of Carl P. Warring filed contemporaneously with this

22   motion.

      DEFENDANTS’ MOTION AND                     4            ATTORNEY GENERAL OF WASHINGTON
                                                                           Torts Division
      MEMORANDUM FOR                                               1116 West Riverside, Suite 100

      SUMMARY JUDGMENT                                               Spokane, WA 99201-1106
                                                                          (509) 456-3123
 1         Araceli Perez, a crisis responder, met with R.W. at Dr. Cabasug’s office.
 2   Perez Dep. at 16:3-15, 18:8-11.4 R.W. told Ms. Perez that he had just returned

 3   to school after a year off, was experiencing sleep deprivation, eating poorly, and

 4   feeling overwhelmed. Perez Dep. at 25:24-27:12, Ex. 2. R.W. also reported that

 5   bad grades and feedback from his instructors had triggered his thoughts to harm

 6   them. Perez Dep. at 27:2-12, Ex. 2. Specifically, R.W. identified Kim Tucker,

 7   Valerie Cook and Ulma [sic] as the instructors he had thoughts of killing. Perez

 8   Dep. at 37:11-19. R.W. also disclosed he had thought of two different ways to

 9   kill his instructors – by setting their offices on fire or by attacking them with a

10   saw. Perez Dep. at 51:3-12. Based upon what she heard, Ms. Perez recognized

11   that she had a duty to warn the identified faculty members. Perez Dep. at 51:13.

12   And, in her mind, the duty to disclose was not a close call. Perez Dep. at 51:13-

13   18. Perez gave R.W. the option of voluntarily admitting himself to Transitions

14   or being involuntarily committed. Perez Dep. at 49:10-50-10; R.W. Dep. at

15   83:23-84:18. R.W. elected to check himself into Transitions. R.W. Dep. at

16   84:16-85:9.

17         At his Transitions’ intake, R.W. confirmed his earlier reported homicidal

18   ideation towards his instructors, including having an idea of how he would carry

19   out the act, but that he had not taken any steps to carry out his plan. Reagan Dep.

20
21         4
               Excerpts of the transcript of the Araceli Perez deposition is Exhibit 1 to

22   the Declaration of Carl P. Warring filed contemporaneously with this motion.

      DEFENDANTS’ MOTION AND                        5            ATTORNEY GENERAL OF WASHINGTON
                                                                              Torts Division
      MEMORANDUM FOR                                                  1116 West Riverside, Suite 100

      SUMMARY JUDGMENT                                                  Spokane, WA 99201-1106
                                                                             (509) 456-3123
 1   at Ex. 17 (01150028).5 Two days after entering Transitions, R.W. sought to leave
 2   the treatment facility against medical advice, but he eventually agreed to remain

 3   after a second evaluation by Ms. Perez. Perez Dep. at 45:23-46:12, Ex. 5. R.W.

 4   was discharged from Transitions on March 10, 2017. R.W. Dep. at 97:16-18.

 5         The College’s Response To R.W.’s Disclosure Of Homicidal Ideation

 6         On March 7, 2017 Ralph Reagan, Assistant Dean for Student Conduct and

 7   Activities, learned of R.W.’s homicidal ideation. Reagan Dep. at Ex. 2. Reagan
 8   issued a letter to R.W. establishing an interim restriction that precluded R.W.

 9   from coming on the College’s campuses pending an investigation into the matter.

10   Reagan Dep. at Ex. 2. Reagan’s decision to impose the interim restriction was

11   based upon information that R.W. had expressed homicidal ideation relating to

12   three specific instructors and that he identified two specific ways for killing the

13   instructors. Reagan Dep. at 26:12-23, Ex. 3 (Bates No. 01130012). Reagan

14   considered the situation serious because the involved crisis responders had taken

15   it seriously enough to initiate a duty to warn protocol. Reagan Dep. at 30:21-

16   31:2. On March 8, 2017 Reagan issued a second letter to R.W. Reagan Dep. at

17   Ex. 4. The second letter set a meeting for March 16, 2017. Reagan Dep. at Ex.

18   4. Reagan wanted to discuss R.W.’s disclosure of homicidal ideation as part of

19

20
21         5
               Excerpts of the transcript of the Ralph Reagan deposition is Exhibit 4 to

22   the Declaration of Carl P. Warring filed contemporaneously with this motion.

      DEFENDANTS’ MOTION AND                       6            ATTORNEY GENERAL OF WASHINGTON
                                                                             Torts Division
      MEMORANDUM FOR                                                 1116 West Riverside, Suite 100

      SUMMARY JUDGMENT                                                 Spokane, WA 99201-1106
                                                                            (509) 456-3123
 1   Reagan’s investigation into whether a student conduct violation had occurred.
 2   Reagan Dep. at Ex. 4.

 3         The Interim Restriction Process

 4         On March 10, 2017 R.W. emailed Reagan requesting an appeal of the
 5   interim restriction. Reagan Dep. at Ex. 5. On March 14, 2017 the Student

 6   Appeals Board, chaired by Pat Campbell, upheld the interim restriction. Reagan

 7   Dep. at Ex. 6. On March 22, 2017 R.W. appealed the decision of the Student

 8   Appeals Board. Reagan Dep. at Ex. 7. On April 19, 2017 President Lee Thornton

 9   modified the interim restriction, lifting R.W.’s restriction from being present on

10   the Pasco campus, but requiring R.W. to coordinate any need to be on the

11   Richland campus with Reagan. Reagan Dep. at Ex. 8.

12         The Student Conduct Process
13         The March 16, 2017 initial student conduct meeting between Reagan and

14   R.W. did not actually occur until March 22, 2017. Reagan Dep. at Ex. 9.

15   Following that meeting, Reagan sought additional information. Reagan Dep. at

16   62:24-63:14; 91:19-92:20.     Specifically, Reagan (1) obtained and reviewed

17   health care records from Dr. Michael Cabasug, R.W.’s primary care physician,

18   (2) had a telephone conference with providers from Lourdes (Transitions)

19   regarding R.W.’s evaluation and treatment, and (3) obtained and reviewed health

20   care records from Lourdes, all as part of his information gathering process, before

21
22

      DEFENDANTS’ MOTION AND                      7            ATTORNEY GENERAL OF WASHINGTON
                                                                            Torts Division
      MEMORANDUM FOR                                                1116 West Riverside, Suite 100

      SUMMARY JUDGMENT                                                Spokane, WA 99201-1106
                                                                           (509) 456-3123
 1   deciding what, if any, sanction was appropriate. Reagan Dep. at 62:24-63:14;
 2   91:19-92:20.

 3         Reagan received Dr. Cabasug’s records on April 4, 2017. Reagan Dep. at

 4   118:22-119:6; 146:5-17. Included was a letter written by Dr. Cabasug. Reagan

 5   Dep. at 118:22-119:6; 146:5-17. Dr. Cabasug’s letter described that R.W.’s

 6   homicidal ideation was out of character for R.W., Reagan Dep. at 120:15-121:11,

 7   but Dr. Cabasug stopped short of offering any assurance that R.W.’s homicidal

 8   ideation would not return if R.W. resumed the nursing program. Cabasug Dep.

 9   at 15:9-16:11. Dr. Cabasug has testified that he cannot predict if R.W. will return

10   to homicidal thinking or not if R.W. returns to the nursing program. Cabasug

11   Dep. at 16:12-17:13, 45:13-46:10, 48:2-20. R.W. himself described the trigger

12   of his homicidal ideation as things that occurred in the school setting - bad grades

13   and feedback from his instructors. Perez Dep. at 27:2-9; 54:1-10.

14         Reagan spoke with Lourdes providers on or around April 13, 2017 and

15   picked up Lourdes treatment records on April 14, 2017. Reagan Dep. at 91:23-

16   92:15, 130:22-131:15, 147:20-25.        Although R.W. expected the Lourdes

17   providers to support his return to the nursing program, Reagan remembers the

18   providers expressing concerns about R.W.’s return. Reagan Dep. at 136:16-

19   138:8. Concerns are consistent with the treatment recommendations by Perez,

20   who thought R.W. should be monitored closely in an outpatient program upon

21   his discharge from Lourdes.       Perez Dep. at 59:8-60:5.         Perez made this

22

      DEFENDANTS’ MOTION AND                       8            ATTORNEY GENERAL OF WASHINGTON
                                                                             Torts Division
      MEMORANDUM FOR                                                 1116 West Riverside, Suite 100

      SUMMARY JUDGMENT                                                 Spokane, WA 99201-1106
                                                                            (509) 456-3123
 1   recommendation because it is difficult to predict how a person will respond when
 2   they return to the community. Perez Dep. at 59:8-60:5.

 3         In addition to the information he learned from the involved health care

 4   providers, Reagan was aware that R.W.’s homicidal ideation had already

 5   disturbed the involved instructors. Reagan Dep. at 104:1-105:13; 163:9-164:12,

 6   169:12-170:11, 177:6-178:11, Ex. 25. The instructors expressed fear of R.W.

 7   and no longer wanted him in their program. Reagan Dep. at 163:9-164:12. One,

 8   now former instructor, has explained that she cried, changed her schedule,

 9   changed the car she drove and was afraid everywhere she went. Tucker Dep. at

10   76:9-19.

11         On April 20, 2017 Reagan issued his decision to impose sanctions. Reagan

12   Dep. at Ex. 9. While Reagan found misconduct, he ultimately determined that

13   R.W. could return to the nursing program in the Winter 2018 Quarter upon certain

14   conditions.6 Reagan Dep. at Ex. 9. R.W. appealed Reagan’s decision on May 4,

15
16         6
               Winter 2018 would have been the first opportunity for R.W. to return to

17   the nursing program. See Hoerner Dec. at 2:11-20. The nursing program is

18   structured such that a student must successfully complete each quarter before

19   moving on to the next quarter. Hoerner Dec. at 1:20-2:6. Here R.W. admits that

20   as of March 9, 2017, while he was still at Transitions, it was already too late for

21   him to successfully complete the 2017 Winter Quarter. R.W. Dep. at 90:8-91:3,

22   Ex. 12.

      DEFENDANTS’ MOTION AND                      9            ATTORNEY GENERAL OF WASHINGTON
                                                                            Torts Division
      MEMORANDUM FOR                                                1116 West Riverside, Suite 100

      SUMMARY JUDGMENT                                                Spokane, WA 99201-1106
                                                                           (509) 456-3123
 1   2017. Reagan Dep. at Ex. 10. The Student Appeals Board, chaired by Michael
 2   Lee, upheld the sanctions on May 24, 2017. Reagan Dep. at Ex. 11. R.W.

 3   appealed the Student Appeals Board decision on June 7, 2017. Reagan Dep. at

 4   Ex. 12. Ultimately, the President of the College, Lee Thornton, upheld the

 5   sanctions on June 12, 2017. Reagan Dep. at Ex. 13.

 6         R.W. agrees that he was capable of complying with the conditions set by

 7   Reagan, but did not contact Reagan to resume his participation in the nursing

 8   program. R.W. Dep. at 105:24-106:18. Thus, R.W. did not resume the nursing

 9   program in 2018.

10                                 III.   ARGUMENT
11   A.    Standard for Granting Fed. R. Civ. P. 56 Motion for Summary
           Judgment.
12
13         A party is entitled to summary judgment when the “pleadings, depositions,

14   answers to interrogatories and admissions on file, together with the affidavits, if

15   any, show that there is no genuine material issue of fact and that the moving party

16   is entitled to summary judgment as a matter of law.” Fed. R. Civ. P. 56(c). A

17   fact is material when it “is relevant to an element of a claim or defense and whose

18   existence might affect the outcome of the suit. The materiality of a fact is thus

19   determined by the substantive law governing the claim or defense.” T.W. Elec.

20   Serv., Inc., v. Pacific Elec. Contractors Ass’n, 809 F.2d 626, 630 (9th Cir. 1987).

21   Facts that are irrelevant or unnecessary will have no affect on a summary

22

      DEFENDANTS’ MOTION AND                      10           ATTORNEY GENERAL OF WASHINGTON
                                                                            Torts Division
      MEMORANDUM FOR                                                1116 West Riverside, Suite 100

      SUMMARY JUDGMENT                                                Spokane, WA 99201-1106
                                                                           (509) 456-3123
 1   judgment decision. Id. “Where the record taken as a whole could not lead a
 2   rational trier of fact to find for the nonmoving party, there is no genuine issue for

 3   trial.” Matsushita Elec. Indus. Co., v. Zenith Radio Corp., 475 U.S. 574, 587

 4   (1986). Summary judgment is designed to “dispose of the factually unsupported

 5   claims or defenses . . . .” Celotex Corp. v. Catrett, 477 U.S. 317, 323-24 (1986).

 6         The moving party has the initial burden of showing which material facts

 7   lack a genuine issue; the nonmoving party must then identify specific facts where

 8   there exists a genuine issue of material fact. T.W. Elec. Serv., 809 F.2d at 630.

 9   A nonmoving party “may not rely on the mere allegations in the pleadings in

10   order to preclude summary judgment.” Id. (emphasis added). Instead, they “must

11   produce at least some significant probative evidence tending to support the

12   complaint.” Id. (emphasis added). Judges are required to “view the evidence

13   [and inferences] in the light most favorable to the nonmoving party.” Id. at 630.

14   Summary judgment is proper “. . . against a party who fails to make a showing

15   sufficient to establish the existence of an element essential to that party’s case,

16   and on which that party will bear the burden of proof at trial.” Lujan v. National

17   Wildlife Federation, 497 U.S. 871, 884 (1990).

18   B.    R.W.’s 42 U.S.C. § 1983 First Amendment and Fourteenth
           Amendment Claims Fail As A Matter Of Law.
19

20         Section 1983 is a mechanism to redress violations of federal constitutional

21   and/or federal statutory rights. Baker v. McCollan, 443 U.S. 137, 144, n.3, 146,

22

      DEFENDANTS’ MOTION AND                       11            ATTORNEY GENERAL OF WASHINGTON
                                                                              Torts Division
      MEMORANDUM FOR                                                  1116 West Riverside, Suite 100

      SUMMARY JUDGMENT                                                  Spokane, WA 99201-1106
                                                                             (509) 456-3123
 1   99 S. Ct. 2689 (1979). Section 1983 goes no further. In other words, § 1983
 2   does not provide a cause of action for the deprivation of state-created interests.

 3   Lovell v. Poway Unified School Dist., 90 F.3d 367, 370 (9th Cir. 1996); see also

 4   Baker, 443 U.S. at 146 (§ 1983 is not a mechanism for enforcing tort-law rights).
 5   The Supreme Court has observed, in the context of school disciplinary

 6   proceedings and § 1983 claims, “[i]t is not the role of the federal courts to set

 7   aside decisions of school administrators which the court may view as lacking a

 8   basis in wisdom or compassion” and “§ 1983 was not intended to be a vehicle for

 9   federal [ ] court correction of errors . . . which do not rise to the level of violations

10   of specific constitutional guarantees.” Wood v. Strickland, 420 U.S. 308, 326

11   (1975).

12          The text of Section § 1983 provides in relevant part:

13          Every person who, under color of any statute, ordinance, regulation,
            custom, or usage, of any State or Territory or the District of
14          Columbia, subjects, or causes to be subjected, any citizen of the
            United States or other person within the jurisdiction thereof to the
15          deprivation of any rights, privileges, or immunities secured by the
            Constitution and laws, shall be liable to the party injured in an action
16          at law, suit in equity, or other proper proceeding for redress, . . . .
17   42 U.S.C. § 1983. Thus, the basic elements of a colorable § 1983 claim are (1) a

18   violation of a right protected by the Constitution or created by a federal statute

19   (2) proximately caused (3) by the conduct of a “person” (4) acting under color of

20   state law. Crumpton v. Gates, 947 F.2d 1418, 1420 (9th Cir. 1991). But even

21
22

      DEFENDANTS’ MOTION AND                         12             ATTORNEY GENERAL OF WASHINGTON
                                                                                 Torts Division
      MEMORANDUM FOR                                                     1116 West Riverside, Suite 100

      SUMMARY JUDGMENT                                                     Spokane, WA 99201-1106
                                                                                (509) 456-3123
 1   where a colorable §1983 claim exists, qualified immunity may operate to bar the
 2   § 1983 claim. Tolan v. Cotton, 572 U.S. 650, 654, 134 S.Ct. 1861 (2014).

 3         For his § 1983 claims, R.W. alleges the Defendants’ actions violated two

 4   of his constitutional rights: freedom of speech under the First Amendment and

 5   equal protection under Fourteenth Amendment. ECF No. 1 at 7:1-8:5. However,

 6   R.W. cannot establish the first element of his § 1983 claims – that a constitutional

 7   right has been violated. 7 Moreover, even if R.W. could establish each element

 8   of both of his §1983 claims, qualified immunity bars both claims because the law

 9   was not clearly established.

10

11         7
               As to Columbia Basin College, R.W.’s § 1983 claim also fails to satisfy

12   the third element of a § 1983 claim – conduct by a “person.” State agencies are

13   not persons within the meaning of the Act. See Will v. Michigan, 491 U.S. 58,

14   71, 109 S.Ct. 2304 (1989); see also Pennhurst State School & Hospital v.

15   Halderman, 465 U.S. 89, 100-101, 104 S.Ct. 900 (1984) and Sato v. Orange

16   County Department of Education, 861 F.3d 923, 928 (9th Cir. 2017) (explaining

17   that State agencies enjoy Eleventh Amendment Immunity in federal court on

18   damages and injunctive relief claims). Here Columbia Basin College is a state

19   agency. See RCW 28B.50.020(7) (“. . . community colleges are, for purposes of

20   academic training, two year institutions, and are an independent, unique, and vital

21   section of our state’s higher education system . . .”). Thus, R.W.’s § 1983 claim

22   for injunctive relief against the College must fail.

      DEFENDANTS’ MOTION AND                       13           ATTORNEY GENERAL OF WASHINGTON
                                                                             Torts Division
      MEMORANDUM FOR                                                 1116 West Riverside, Suite 100

      SUMMARY JUDGMENT                                                 Spokane, WA 99201-1106
                                                                            (509) 456-3123
 1         1.     R.W. Cannot Establish A Violation Of Freedom Of Speech
                  Under The First Amendment Or Equal Protection Under The
 2                Fourteenth Amendment.
 3         On at least two occasions, the Ninth Circuit has held that the First

 4   Amendment does not confer the right to make threats of school violence, even if

 5   the threats were made off-campus. See McNeil v. Sherwood School Dist. 88J,

 6   918 F.3d 700 (9th Cir. 2019); Wynar v. Douglas County School Dist., 728 F.3d

 7   1062, 1069 (9th Cir. 2013) (“when faced with an identifiable threat of school

 8   violence, schools may take disciplinary action in response to off-campus speech

 9   . . .”). At least one other Ninth Circuit case affirms that the First Amendment

10   does not extend a right to make identifiable threats of school violence. See

11   LaVine v. Blaine School Dist., 257 F.3d 981 (9th Cir. 2001) (school district did

12   not violate student's First Amendment right when it expelled him on an

13   emergency basis after he showed his teacher a poem he had written which was

14   filled with imagery of violent death and suicide and the shooting of fellow

15   students). When an Equal Protection claim under the Fourteenth Amendment is

16   also raised based upon expressive conduct, the analysis applied is essentially the

17   same analysis applied for a First Amendment claim. Dariano v. Morgan Hill

18   Unified School Dist., 767 F.3d 764, 779-780 (9th Cir. 2014).

19         The appropriate legal standard comes from Tinker v. Des Moines

20   Independent Community School Dist., 393 U.S. 503, 89 S.Ct. 733, 21 L.Ed.2d

21   731 (1969). The Tinker test is well described in Dariano:

22

      DEFENDANTS’ MOTION AND                     14            ATTORNEY GENERAL OF WASHINGTON
                                                                            Torts Division
      MEMORANDUM FOR                                                1116 West Riverside, Suite 100

      SUMMARY JUDGMENT                                                Spokane, WA 99201-1106
                                                                           (509) 456-3123
 1         Under Tinker, schools may prohibit speech that “might reasonably
           [lead] school authorities to forecast substantial disruption of or
 2         material interference with school activities,” or that constitutes an
           “actual or nascent [interference] with the schools’ work or ...
 3         collision with the rights of other students to be secure and to be let
           alone.” As we have explained, “the First Amendment does not
 4         require school officials to wait until disruption actually occurs
           before they may act. In fact, they have a duty to prevent the
 5         occurrence of disturbances.”

 6   Dariano, 767 F.3d at 776. More instructive than Dariano’s statement of the rule

 7   is McNeil’s application of it.

 8         In McNeil, CLM, a high school student, created a “hit list” in his personal

 9   journal. McNeil, 918 F.3d at 704. CLM did not share his journal entries with

10   anyone; rather, CLM’s mother found CLM’s journal while cleaning, read the

11   entries and shared them with a therapist while seeking guidance on the issue. Id.

12   The therapist alarmed by the entries and believing she had a duty to warn,

13   informed the Sherwood Police Department. Id. The therapist also directed

14   CLM’s mother to contact the local crisis hotline, which she did. Id. The crisis

15   hotline also made a report to the Sherwood Police Department. Id. The police

16   department searched CLM’s home and confiscated weapons, including a .22

17   caliber rifle and 525 rounds of ammunition that belonged to CLM. However,

18   officers found nothing to indicate any planning on how to carry out the “hit list”

19   had occurred. Id.

20         During an interview with officers, CLM admitted to having created the “hit

21   list” and that he sometimes thought killing people might relieve his stress. Id.

22   CLM also indicated that his journal was used only to vent and he would never


      DEFENDANTS’ MOTION AND                     15            ATTORNEY GENERAL OF WASHINGTON
                                                                            Torts Division
      MEMORANDUM FOR                                                1116 West Riverside, Suite 100

      SUMMARY JUDGMENT                                                Spokane, WA 99201-1106
                                                                           (509) 456-3123
 1   carry out the “hit list.” Id. CLM also told officers that the journal entry was more
 2   than four months old. Id. The police department decided not to pursue any

 3   criminal charges. Id.    The police department did notify the school of the

 4   circumstance. Id.

 5         As the school dealt with the notification from the police, publicity of the

 6   circumstance grew. Id. at 704-05. Media inquiries ensued. Id. Some parents

 7   sought meetings with the principal. Id. at 705. Other parents pulled their children

 8   from the school temporarily or permanently. Id. Ultimately, the school district

 9   suspended and expelled CLM for one year for making a threat of violence that

10   caused a distinct and substantial disruption to the school environment. Id.

11         In time, the matter became a lawsuit brought in Federal District Court. Id.

12   CLM brought a First Amendment claim, among other legal theories. Id. The

13   matter progressed to the Ninth Circuit Court of Appeals after the District Court

14   granted summary judgment to the School District on CLM’s First Amendment

15   claim. Id. In affirming the dismissal of CLM’s First Amendment claim, the

16   Ninth Circuit rejected CLM’s arguments that the School District could not punish

17   his speech because it was “off-campus” and “not intended to be communicated

18   to anyone.” See id. at 706-710. The Court wrote:

19         In sum, we conclude that the School District could regulate CLM’s
           off-campus speech without violating his First Amendment rights.
20         Although CLM may not have foreseen his speech reaching
           Sherwood High, the School District, when informed of CLM’s hit
21         list, reasonably determined that it faced a credible, identifiable threat
           of school violence. The speech bore a sufficient nexus to the school.
22

      DEFENDANTS’ MOTION AND                       16            ATTORNEY GENERAL OF WASHINGTON
                                                                              Torts Division
      MEMORANDUM FOR                                                  1116 West Riverside, Suite 100

      SUMMARY JUDGMENT                                                  Spokane, WA 99201-1106
                                                                             (509) 456-3123
 1         Accordingly, the School District could take disciplinary action
           consistent with Tinker.
 2
 3   Id. at 710. The Ninth Circuit also rejected CLM’s arguments that expulsion from
 4   school was not a permissible remedy for the school district under the
 5   circumstances presented. Id. at 710-11. The Ninth Circuit reasoned that officials
 6   can regulate speech that “’might reasonably [lead] school authorities to forecast
 7   substantial disruption of or material interference with school activities’ or that
 8   collides ‘with the rights of other students to be secure and to be let alone.’” Id.
 9   at 710 (internal citations omitted). The Court found it reasonable for the school
10   district to forecast CLM’s presence at the school would cause a substantial
11   disruption given a credible threat of school violence. Id. at 710. The Court also
12   found CLM’s identification of specific victims invaded the rights of others to be
13   secure. Id.
14         Based upon the rationale of McNeil, R.W.’s First Amendment claim and
15   Equal Protection claim must be dismissed. Like the school district in McNeil,
16   Reagan learned through authorities that a threat of violence had been expressed
17   against members of its community – in particular three members of its faculty.
18   The threat of violence also included two different specific means of carrying out
19   the threat – setting the faculty members’ offices on fire and attacking them with
20   a saw. The threat was made more credible by surrounding circumstance. The
21   threat was communicated by local law enforcement and crisis response, and R.W.
22

      DEFENDANTS’ MOTION AND                      17           ATTORNEY GENERAL OF WASHINGTON
                                                                            Torts Division
      MEMORANDUM FOR                                                1116 West Riverside, Suite 100

      SUMMARY JUDGMENT                                                Spokane, WA 99201-1106
                                                                           (509) 456-3123
 1   was admitted to an in-patient program to address his homicidal ideation. Upon
 2   further investigation of circumstance, medical records confirmed R.W.’s

 3   homicidal ideation, that R.W. had formed a plan even if he had taken no action

 4   on it, and involved providers stopped short of reassuring the College that if R.W.

 5   returned to the nursing program the homicidal thoughts would not also return.

 6   Moreover, the College knew the involved faculty members were disturbed by the

 7   revelation their lives might be in jeopardy. Under these circumstances, R.W.’s

 8   interim suspension and the conditions set for his return to the nursing program in

 9   the 2018 Winter Quarter cannot be said to violate R.W.’s First Amendment or

10   Equal Protection interests.

11         2.     Qualified Immunity Bars R.W.’s § 1983 Freedom of Speech and
                  Equal Protection Claims.
12
13         While qualified immunity is not applicable to prospective injunctive relief

14   for State officials acting in their official capacities or State agencies, it is

15   applicable to State employees named in their individual capacities.                  The

16   Presbyterian Church (U.S.A.) v. U.S., 570 F.2d 518, 527 (9th Cir. 1989). “The

17   doctrine of qualified immunity protects government officials ‘from liability for

18   civil damages insofar as their conduct does not violate clearly established

19   statutory or constitutional rights of which a reasonable person would have

20   known.’ ” Pearson v. Callahan, 555 U.S. 223, 231 (2009) (quoting Harlow v.

21   Fitzgerald, 457 U.S. 800, 818 (1982) ). To determine whether an official is

22

      DEFENDANTS’ MOTION AND                     18            ATTORNEY GENERAL OF WASHINGTON
                                                                            Torts Division
      MEMORANDUM FOR                                                1116 West Riverside, Suite 100

      SUMMARY JUDGMENT                                                Spokane, WA 99201-1106
                                                                           (509) 456-3123
 1   entitled to qualified immunity, courts generally apply a two-part inquiry: “First,
 2   do the facts the plaintiff alleges show a violation of a constitutional right? Second,

 3   was the right ‘clearly established’ at the time of the alleged misconduct.” Carrillo

 4   v. Cty. of L.A., 798 F.3d 1210, 1218 (9th Cir. 2015) (citations omitted). “An

 5   officer cannot be said to have violated a clearly established right unless the right's

 6   contours were sufficiently definite that any reasonable official in his shoes would

 7   have understood that he was violating it, meaning that existing precedent placed

 8   the statutory or constitutional question beyond debate.” Carrillo, 798 F.3d at

 9   1218 (quoting City & Cty. of S.F. v. Sheehan, 135 S. Ct. 1765, 1774 (2015)). The

10   plaintiff bears the burden of proving that the constitutional right claimed to have

11   been violated was clearly established at the time of the alleged violation. Moran

12   v. State, 147 F.3d 839, 844 (9th Cir. 1998).

13         Here both prongs of qualified immunity weigh in favor of Reagan and

14   Thornton.    First, as discussed supra neither the First Amendment nor the

15   Fourteenth Amendment were violated. Second, assuming in arguendo that a

16   constitutional violation did occur, there is no clearly established law such that

17   “any reasonable official in his shoes would have understood that he was violating

18   it.” Carrillo, 798 F.3d at 1218. At least three different published Ninth Circuit

19   cases in the past two decades have rejected First Amendment challenges to

20   discipline imposed based upon threats of school violence: (1) McNeil v.

21   Sherwood School Dist. 88J, 918 F.3d 700 (9th Cir. 2019), (2) Wynar v. Douglas

22

      DEFENDANTS’ MOTION AND                        19            ATTORNEY GENERAL OF WASHINGTON
                                                                               Torts Division
      MEMORANDUM FOR                                                   1116 West Riverside, Suite 100

      SUMMARY JUDGMENT                                                   Spokane, WA 99201-1106
                                                                              (509) 456-3123
 1   County School Dist., 728 F.3d 1062, 1069 (9th Cir. 2013), and (3) LaVine v.
 2   Blaine School Dist., 257 F.3d 981 (9th Cir. 2001). One other has recognized how

 3   the same analysis is applied to Fourteenth Amendment Equal Protection

 4   challenges. See Dariano v. Morgan Hill Unified School Dist., 767 F.3d 764, 779-

 5   780 (9th Cir. 2014). Thus, qualified immunity entitles both Reagan and Thornton

 6   to summary judgment on R.W.’s claims for monetary damages against them in

 7   their individual capacities.

 8   C.    R.W.’s Americans with Disabilities Act (42 U.S.C. § 12132) and
           Rehabilitation Act (29 U.S.C. § 794) Claims 8 Fail As A Matter Of Law.
 9
10         The Americans with Disabilities Act (ADA) and the Rehabilitation Act are
11   construed to impose similar requirements, so despite different language, a

12   plaintiff must establish the nearly same elements to impose liability. Halpern v.

13   Wake Forest University Health Sciences, 669 F.3d 454, 461 (4th Cir. 2012); The

14   Fourth Circuit Court of Appeals has observed:

15         In the context of a student excluded from an educational program,
           to prove a violation of either Act, the plaintiff must establish that (1)
16         he has a disability, (2) he is otherwise qualified to participate in the
17
18         8
               R.W.’s ADA and Rehabilitation Act claims, to the extent they are brought

19   against Reagan and Thornton in their personal or individual capacities fail as a

20   matter of law.      Neither Act permits individual liability of employees or

21   supervisors – only agencies or agents sued in their official capacity. See Stanek

22   v. St. Charles Community Unit School Dist., 783 P.3d 634, 644 (7th Cir. 2015).

      DEFENDANTS’ MOTION AND                       20            ATTORNEY GENERAL OF WASHINGTON
                                                                              Torts Division
      MEMORANDUM FOR                                                  1116 West Riverside, Suite 100

      SUMMARY JUDGMENT                                                  Spokane, WA 99201-1106
                                                                             (509) 456-3123
 1         defendant's program, and (3) he was excluded from the program on
           the basis of his disability. The two statutes differ only with respect
 2         to the third element, causation. To succeed on a claim under the
           Rehabilitation Act, the plaintiff must establish he was excluded
 3         “solely by reason of” his disability; the ADA requires only that the
           disability was “a motivating cause” of the exclusion.
 4
     Halpern, 669 F.3d at 461. To recover compensatory damages under either Act,
 5
     the Plaintiff must prove discriminatory intent. Updike v. Multnomah County, 870
 6
     F.3d 939, 950 (9th Cir. 2017). The Ninth Circuit requires showing deliberate
 7
     indifference to prove discriminatory intent: (1) knowledge that a harm to a
 8
     federally protected right is substantially likely and (2) a failure to act upon that
 9
     likelihood. Id. at 950-51.
10
           A person is not considered an “otherwise qualified” individual with a
11
     disability where restrictions that apply generally to a particular type of physical
12
     or mental impairment are legitimately and directly related to reasonable health
13
     and safety concerns. Davis v. Meese, 692 F. Supp. 505 (E.D. Pa. 1988), judgment
14
     aff'd, 865 F.2d 592 (3rd Cir. 1989). For example, in the employment context, in
15
     deciding whether an employee is otherwise qualified for a particular job where
16
     there is a history of mental or emotional problems, an employer is justified in
17
     considering the possibility of relapse, even if there is evidence of a cure or
18
     recovery. Moreover, an employer properly can give weight to the degree of
19
     danger involved in the type of work and the gravity of the consequences of a
20
     mishap. D'Amico v. City of New York, 955 F. Supp. 294, 21 A.D.D. 67 (S.D.
21
     N.Y. 1997), aff'd, 132 F.3d 145 (2d Cir. 1998). Related to the question of whether
22

      DEFENDANTS’ MOTION AND                      21            ATTORNEY GENERAL OF WASHINGTON
                                                                             Torts Division
      MEMORANDUM FOR                                                 1116 West Riverside, Suite 100

      SUMMARY JUDGMENT                                                 Spokane, WA 99201-1106
                                                                            (509) 456-3123
 1   a plaintiff is a “qualified individual” is the determination if the plaintiff is a
 2   “direct threat.” Regulations implementing the ADA allow public entities to

 3   exclude an individual from services when the individual poses a “direct threat”

 4   to the health and safety of others. 28 CFR § 35.139; 29 CFR § 1630.2(r). Thus,

 5   courts have found individuals who threaten violence to others are not qualified

 6   individuals because they pose a direct threat to others. For example, in Jarvis v.

 7   Potter, 500 F.3d 1113 (10th Cir. 2007), the court held that a Postal Service

 8   employee who suffered from PTSD and admitted his inability to stop himself

 9   from hitting coworkers that startled him was not a qualified individual under the

10   Rehabilitation Act because he posed a direct threat to others. Similarly, in Felix

11   v. Wisconsin Department of Transportation, 828 F.3d 560 (7th Cir. 2016), an

12   employee who suffered from anxiety disorders and engaged in hysterical

13   screaming and suicidal behavior was found to be not qualified under the

14   Rehabilitation Act.

15         Here, the safety concerns presented by R.W.’s homicidal ideation remove

16   him from the category of an otherwise qualified individual. R.W. identified three

17   different instructors that he had thought of killing. R.W. identified two different

18   ways in which he had thought of killing them. His mental health treatment

19   records reflected that his homicidal ideation was triggered by the bad grades and

20   feedback he was getting from his instructors. Because these are all legitimate

21
22

      DEFENDANTS’ MOTION AND                      22           ATTORNEY GENERAL OF WASHINGTON
                                                                            Torts Division
      MEMORANDUM FOR                                                1116 West Riverside, Suite 100

      SUMMARY JUDGMENT                                                Spokane, WA 99201-1106
                                                                           (509) 456-3123
 1   concerns related to the safety of the institution, R.W.’s homicidal ideation does
 2   not make him an otherwise qualified individual.

 3          Nor is there evidence that the College excluded R.W. on the basis of a

 4   disability.   Courts frequently grant deference to the schools’ professional

 5   judgments regarding students’ qualifications when addressing disability

 6   discrimination claims. Campbell v. Lamar Institute of Technology, 842 F.3d 375,

 7   380 (5th Cir. 2016) (observing that the Halpren Court joined 8 other circuits in

 8   showing deference to school administrators in suits involving disability

 9   discrimination claims). For instance, in Halpren v. Wake Forest University

10   Health Sciences, 669 F.3d 454 (2012) the Fourth Circuit held for the University

11   while noting, “We have previously observed that ‘misconduct – even misconduct

12   related to a disability – is not itself a disability’ and may be a basis for dismissal.”

13   Halpern, at 465.      Similarly, the Tenth Circuit, in an unpublished, but yet

14   persuasive opinion, refused to order the reinstatement of a medical student who

15   brought suit under the ADA and Rehabilitation Act. Profita v. Regents, 709

16   Fed.Appx 917, 918 (10th Cir. 2017). The Tenth Circuit noted that misconduct

17   does not have to be overlooked, even when it results from a disability. Id. at 920-

18   21. Here, the College initially acted in response to a threat to the safety of its

19   employees. Its subsequent decisions were also made from the standpoint of

20   safeguarding its employees after it received no assurances that R.W., if he

21   returned to the nursing program, would not have a recurrence of his homicidal

22

      DEFENDANTS’ MOTION AND                         23            ATTORNEY GENERAL OF WASHINGTON
                                                                                Torts Division
      MEMORANDUM FOR                                                    1116 West Riverside, Suite 100

      SUMMARY JUDGMENT                                                    Spokane, WA 99201-1106
                                                                               (509) 456-3123
 1   thinking. R.W. cannot present sufficient competent evidence to the contrary.
 2   Therefore, his ADA and Rehabilitation Act claims fail as a matter of law.

 3   D.    Washington Law Against Discrimination
 4         Similar to his claims arising under the ADA and Rehabilitation Act, R.W.

 5   raises claims for disparate treatment arising under the Washington Law Against

 6   Discrimination. Notably, R.W. does not allege a failure to offer reasonable

 7   accommodations for his disability. In order to make out a prima facie case under

 8   the   Washington    Law     Against   Discrimination     (“WLAD”)         prohibiting

 9   discrimination against disabled individuals, plaintiffs must show that (1) they

10   have a disability recognized under statute; (2) that defendant's business or

11   establishment is a place of public accommodation; (3) that plaintiffs were

12   discriminated against by receiving treatment that was not comparable to level of

13   designated services provided to individuals without disabilities by or at the place

14   of public accommodation; (4) and that disability was substantial factor causing

15   discrimination. Fell v. Spokane Transit Authority, 128 Wn.2d 618, 911 P.2d 1319

16   (1996). Moreover, “the statutory mandate to provide access to places of public

17   accommodation is not a mandate to provide services.” Id. at 639. Washington

18   courts look to WLAD’s federal counterpart, the ADA, to help construe WLAD’s

19   provisions. Kumar v. Gate Gourmet Inc., 180 Wn.2d 481, 490, 325 P.3d 193

20   (2014).

21
22

      DEFENDANTS’ MOTION AND                      24           ATTORNEY GENERAL OF WASHINGTON
                                                                            Torts Division
      MEMORANDUM FOR                                                1116 West Riverside, Suite 100

      SUMMARY JUDGMENT                                                Spokane, WA 99201-1106
                                                                           (509) 456-3123
 1         Similar to the ADA and Rehabilitation Act, Washington Courts have
 2   applied the same reasoning regarding qualified individuals and direct threats to

 3   others to cases arising under WLAD. See Dedman v. Wash. Personnel Appeals

 4   Bd., 98 Wn. App. 471, 477, 989 P.2d 1214 (1999) (“But the prohibition against

 5   disability discrimination does not apply if the disability prevents the employee

 6   from properly performing her job.”); MacSuga v. Cty. of Spokane, 97 Wn. App.

 7   435, 444, 983 P.2d 1167 (1999) (“But, if the handicap prevents the employee

 8   from performing the essential functions of the job, it is not discrimination to

 9   replace her.”).

10         While Washington courts have not directly addressed the question of

11   whether homicidal ideations are a type of behavior that could qualify as a

12   disability, Washington courts have re-iterated that a disability does not have to

13   be accommodated when it would potentially place the safety and welfare of

14   others at risk. In this regard, Clarke v. Shoreline School Dist. No. 412, King

15   County, 106 Wn.2d 102, 720 P.2d 793 (1986) is instructive. In Clarke, a teacher

16   who suffered from visual and hearing impairments was discharged by the school

17   district because it found that, in part, he constituted “a hazard to the welfare and

18   safety of students under your charge as a teacher.” Id. at 108. There was no

19   dispute that his disabilities were the cause of the safety hazard, and the teacher’s

20   own testimony indicated that his visual handicap and hearing impairment affected

21   the safety of the students in his charge. Id. at 112. Given this safety threat posed

22

      DEFENDANTS’ MOTION AND                      25            ATTORNEY GENERAL OF WASHINGTON
                                                                             Torts Division
      MEMORANDUM FOR                                                 1116 West Riverside, Suite 100

      SUMMARY JUDGMENT                                                 Spokane, WA 99201-1106
                                                                            (509) 456-3123
 1   by the teacher, the court found that he was not qualified and, therefore, not
 2   entitled to reasonable accommodations:

 3          Maintenance of the safety and welfare of retarded students clearly is
            an essential function of a teacher of such students, a function Clarke
 4          was unable to perform. In other words, Clarke was not “otherwise
            qualified” to teach. Accordingly, we hold the School District was
 5          not required to accommodate Clarke in the manner he requested.
 6   Id. at 119.

 7          Here, R.W. posed a safety threat to the identified teachers, and potentially

 8   to others at the College. Thus, even if one assumes that R.W. had a disability

 9   cognizable under WLAD, the serious safety threat that he posed at the time of the

10   issuance of the interim restriction rendered him not “otherwise qualified” to

11   receive accommodation.         Like federal courts applying the ADA and

12   Rehabilitation Act, Washington courts have recognized that the rather common-

13   sense notion that if the effect of a person’s claimed disability—in R.W.’s case,

14   the effect is threats of homicide—will pose a threat to other people’s safety and

15   welfare, then the disability does not need to be accommodated under WLAD.

16   There can be no question that given R.W.’s specific threats of violence against

17   identified teachers, the WLAD did not require the College to allow R.W. to

18   continue attending classes with no further oversight.

19          Moreover, R.W. cannot establish that he was “receiving treatment that was

20   not comparable to the level of designated services provided to individuals without

21   disabilities.”   Fell, 128 Wn.2d at 637, 911 P.2d 1319.          R.W. has alleged

22

      DEFENDANTS’ MOTION AND                      26            ATTORNEY GENERAL OF WASHINGTON
                                                                             Torts Division
      MEMORANDUM FOR                                                 1116 West Riverside, Suite 100

      SUMMARY JUDGMENT                                                 Spokane, WA 99201-1106
                                                                            (509) 456-3123
 1   disabilities of “insomnia, anxiety, and depression” that contributed to his
 2   homicidal ideations. ECF #1 at ¶ 8. Yet R.W. cannot point to any other student

 3   not suffering from these conditions and that has made specific and cognizable

 4   threats against the College’s faculty, only to receive treatment not comparable to

 5   his own. Any student—regardless of disability—who made identifiable threats

 6   to the lives of College faculty or other students would immediately be subject to

 7   an interim restriction from campus. Thus, even if one were to assume that R.W.

 8   has a disability cognizable under the WLAD, he still cannot show that he received

 9   treatment that would not be comparable to an individual without a disability.

10         Ultimately, much like his ADA and Rehabilitation Act claims, R.W.

11   cannot establish that he received disparate treatment under the WLAD. Thus, the

12   Court should dismiss his WLAD claims.

13                                IV.   CONCLUSION
14         For the reasons discussed above, the Court should grant the Defendants’

15   motion and summarily dismiss R.W.’s claims in their entirety.

16         DATED this 3rd day of June, 2019.

17                                        ROBERT W. FERGUSON
                                          Attorney General
18
19                                         s/Carl P. Warring
                                          CARL P. WARRING
20                                        WSBA No. 27164
                                          Assistant Attorney General
21                                        Attorney for Defendants
                                          1116 W Riverside, Suite 100
22                                        Spokane, WA 99201

      DEFENDANTS’ MOTION AND                     27            ATTORNEY GENERAL OF WASHINGTON
                                                                            Torts Division
      MEMORANDUM FOR                                                1116 West Riverside, Suite 100

      SUMMARY JUDGMENT                                                Spokane, WA 99201-1106
                                                                           (509) 456-3123
 1                            (509) 456-3123
                              carlw@atg.wa.gov
 2
 3
 4
 5
 6
 7
 8
 9
10

11
12
13

14
15
16

17
18
19

20
21
22

     DEFENDANTS’ MOTION AND        28            ATTORNEY GENERAL OF WASHINGTON
                                                              Torts Division
     MEMORANDUM FOR                                   1116 West Riverside, Suite 100

     SUMMARY JUDGMENT                                   Spokane, WA 99201-1106
                                                             (509) 456-3123
 1                               PROOF OF SERVICE
 2
           I certify that I electronically filed the above document with the Clerk of the
 3
     Court using the CM/ECF system which will send notification of such filing to the
 4
     following:
 5
 6         Eric Eisinger              eeisinger@walkerheye.com

 7         Bret Uhrich                buhrich@walkerheye.com

 8         I declare under penalty of perjury under the laws of the United States of

 9   America that the foregoing is true and correct.

10         DATED this 3rd day of June, 2019, at Spokane, Washington.
11                                         ROBERT W. FERGUSON
                                           Attorney General
12
13                                           s/Carl P. Warring
                                           CARL P. WARRING
14                                         WSBA No. 27164
                                           Assistant Attorney General
15                                         Attorney for Defendants
                                           1116 W Riverside, Suite 100
16                                         Spokane, WA 99201
                                           (509) 456-3123
17                                         carlw@atg.wa.gov
18
19

20
21
22

      DEFENDANTS’ MOTION AND                      29            ATTORNEY GENERAL OF WASHINGTON
                                                                             Torts Division
      MEMORANDUM FOR                                                 1116 West Riverside, Suite 100

      SUMMARY JUDGMENT                                                 Spokane, WA 99201-1106
                                                                            (509) 456-3123
